IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ROBERT LEONARD COX,
                  Appellant,
                                                                        No. 66644    FILEp
                  vs.                                                                FEB 02 2016
                  THE STATE OF NEVADA,                                               TRADE K. UNDEMA
                  Respondent.                                                     CLERK OF SUPREME CO RI
                                                                                         yry
                                                                                 BY
                                                                                       DEPUTY LERK

                         ORDER AFFIRMING IN PART AND REVERSING IN PART

                              This is an appeal under NRAP 4(c) from a judgment of
                  conviction, pursuant to a jury verdict, of leaving the scene of an accident
                  and battery with the use of a deadly weapon resulting in substantial
                  bodily harm. Eighth Judicial District Court, Clark County; Elissa F.
                  Cadish, Judge.
                              This case arises from a hit-and-run accident wherein appellant
                  Robert Cox hit three-year-old Samantha Campos with his car. The State
                  charged Cox with leaving the scene of an accident and battery with the
                  use of a deadly weapon resulting in substantial bodily harm. The jury
                  found Cox guilty on both counts. Cox now appeals, arguing that (1) the
                  district court erred when it held that his dangerous driving satisfied the
                  mens rea required for an aggravated battery conviction under NRS
                  200.481(2)(e)(2); (2) NRS 484E.030(2) (2009), which requires a driver to
                  provide his information to the police "forthwith," is unconstitutionally
                  vague; and (3) the State presented insufficient evidence to support his
                  conviction of leaving the scene of an accident.
                              We hold that the district court erred in concluding that an
                  intent to drive dangerously necessarily establishes the mens rea required
                  for an aggravated battery charge under NRS 200.481(2)(e)(2). We further
SUPREME COURT
      OF
    NEVADA

(0) 1947A   ze>
                                                                                      Ac, - O3l1
                    hold that the State produced insufficient evidence to support the battery
                    conviction. However, we conclude that the term "forthwith" is not
                    unconstitutionally vague and the State presented sufficient evidence to
                    support Cox's conviction of leaving the scene of an accident. Therefore, we
                    reverse Cox's battery conviction and affirm in all other respects.
                    NRS 200.481(2)(e)(2) requires an intent to use force against another
                                Cox argues the State had to prove he intentionally hit
                    Samantha with his vehicle to be convicted of battery. We agree.
                                This court reviews issues of statutory interpretation de novo.
                    See State v. Lucero,    127 Nev. 92, 95, 249 P.3d 1226, 1228 (2011).
                    Unambiguous statutory language must be given its plain meaning.           Id.
                    Statutory language is ambiguous if it is subject to two or more reasonable
                    interpretations. Id. When interpreting an ambiguous statute, this court
                    will interpret the statute to conform to legislative intent, reason, and
                    public policy. Id.
                                NRS 200.481(1)(a) defines a battery as the          "willful and
                    unlawful use of force or violence upon the person of another." (Emphasis
                    added.) The term "willful" modifies the phrase "use of force or violence."
                    This court has repeatedly held the term "willful" to be synonymous with
                    "intentional." See Byars v. State, 130 Nev., Adv. Op. 85, 336 P.3d 939, 949
                    (2014) ("[W]e have interpreted battery broadly to be the intentional and
                    unwanted exertion of force upon another,         however slight." (internal
                    quotation marks omitted)); Robey v. State, 96 Nev, 459, 461, 611 P.2d 209,
                    210 (1980) ("The word 'willful' when used in criminal statutes with respect
                    to proscribed conduct relates to an act or omission which is done
                    intentionally, deliberately or designedly, as distinguished from an act or
                    omission done accidentally, inadvertently, or innocently."); Willful, Black's
                    Law Dictionary       (10th ed. 2014) (willful means "[Aoluntary and

SUPREME COURT
                    intentional, but not necessarily malicious").
       OF
    NEVADA
                                                          2
(0) 1947A csgS)),
                            Therefore, under the statute's plain language, to be convicted
                of battery one must intend to use force against another. The State argues
                that one must simply intend to do an act that results in the harm. In
                other words, because Cox intended to drive in a dangerous manner, and
                because such driving led to Samantha's harm, Cox had the requisite
                mental state for a battery conviction. However, this is not what the
                statute requires. The statute does not say one must intend to do any act
                which happens to result in the application of force against another; rather,
                one must intend to use force against another. Therefore, we hold that the
                statute is unambiguous and must be given its plain meaning.
                            Contrary to the State's argument, this construction does not
                transform battery from a general intent crime to a specific intent crime.
                "General intent is the intent to do that which the law prohibits. It is not
                necessary for the prosecution to prove that the defendant intended the
                precise harm or the precise result which eventuated." Bolden v. State, 121
Nev. 908, 923, 124 P.3d 191, 201 (2005) (emphasis added) (internal
                quotation marks omitted), receded from on other grounds by Cortinas v.
                State, 124 Nev. 1013, 1026-27, 195 P.3d 315, 324 (2008). Under NRS
                200.481(1)(a), the law prohibits the use of force against another; in this
                instance, the act that constituted a use of force against another was Cox's
                striking Samantha with the car.
                            Because the State had to prove that Cox intended to hit
                Samantha with his car, the district court erred in allowing the State to
                argue that Cox could be found guilty of aggravated battery if he purposely
                drove in a dangerous manner. Furthermore, the parties agree that the
                incident was an accident, and that Cox was unaware of Samantha's
                presence. Indeed, the State even argued that Cox "probably didn't mean
                to hit a three-year-old girl" that day. Therefore, we conclude that the
SUPREME COURT   State presented insufficient evidence to support the battery conviction,
     OF
   NEVADA
                                                      3
(0) L947A ern
                    and thus, Cox's battery conviction must be reversed.       See Rose v. State,
                    123 Nev. 194, 202, 163 P.3d 408, 414 (2007) ("When determining whether
                    a jury verdict was based on sufficient evidence to meet due process
                    requirements, we will inquire whether, after viewing the evidence in the
                    light most favorable to the prosecution, any rational trier of fact could
                    have found the essential elements of the crime beyond a reasonable
                    doubt." (internal quotation marks omitted)).
                    NRS 484E.030(2) is not unconstitutionally vague
                                Cox next claims NRS 484E.030(2) (2009) is unconstitutionally
                    vague because the term "forthwith" fails to indicate how soon a person
                    must report an accident to the police. We disagree.
                                Statutes are presumed to be valid, and the challenger bears
                    the burden of showing that a statute is unconstitutional.            State v.
                    Castaneda, 126 Nev. 478, 481, 245 P.3d 550, 552 (2010). A statute is
                    unconstitutionally vague if it: (1) "fails to provide a person of ordinary
                    intelligence fair notice of what is prohibited; or (2) . . encourages
                    seriously discriminatory enforcement."    Id. at 481-82, 245 P.3d at 553
                    (internal quotation marks omitted). However, a statute is not
                    unconstitutionally vague if there are "well-settled and ordinarily
                    understood meaning[s1" for the words employed.        Id. at 483, 245 P.3d at
                    553-54 (internal quotation marks omitted).
                                Under NRS 484E.030(2) (2009), "[i]f no police officer is present
                    [at the scene of an accident], the driver. . . shall forthwith report such
                    accident to the nearest office of a police authority or of the Nevada
                    Highway Patrol." (Emphasis added.)
                                "[F]orthwith" is defined as "[i]mmediately; without delay,"
                    "[d]irectly; promptly; within a reasonable time under the circumstances."
                    Forthwith, Black's Law Dictionary (10th ed. 2014). Based on this clear

SUPREME COURT
                    definition and the term's common usage, we conclude that a person of
        OF
     NEVADA
                                                         4
(0) 1947A    eitm
                    ordinary intelligence would have fair notice that they need to contact the
                    police right away or as soon as reasonably possible. The fact that Cox may
                    have believed he was acting "forthwith" after heading home and
                    decompressing for thirty minutes does not affect our analysis. Therefore,
                    we hold that NRS 484E.030(2) (2009) is not unconstitutionally vague.'
                    The State presented sufficient evidence to support Cols conviction of
                    leaving the scene of an accident
                                Finally, Cox argues that the State presented insufficient
                    evidence to support his conviction of leaving the scene of an accident. We
                    disagree.
                                "The Due Process Clause of the United States Constitution
                    requires that an accused may not be convicted unless each fact necessary
                    to constitute the crime with which he is charged has been proven beyond a
                    reasonable doubt." Rose, 123 Nev. at 202, 163 P.3d at 414. Evidence is
                    sufficient to support a conviction when, "after viewing the evidence in the
                    light most favorable to the prosecution, any rational trier of fact could
                    have found the essential elements of the crime beyond a reasonable
                    doubt." Id. (internal quotation marks omitted).
                                As stated earlier, Cox was required to report the accident to
                    the police forthwith pursuant to NRS 484E.030(2) (2009). After viewing
                    the evidence in the light most favorable to the prosecution, the evidence
                    reveals that (1) Cox waited for twelve minutes at the scene of the accident;
                    (2) Cox then left the scene without providing anyone his information; (3)
                    Cox was located by the police thirty-four minutes later; (4) the police only
                    located Cox this quickly because a witness happened to observe and report


                          1 Furthermore, we reject Cox's contention that police officers might
                    have different interpretations of the term "forthwith," and that therefore,
                    use of the term encourages seriously discriminatory enforcement.
SUPREME COURT
       OF
    NEVADA
                                                          5
(0) 1947A 40:099.
                   Cox's license plate to the police; and (5) when Cox presented himself to the
                   police, he was not wearing shoes and was smoking a cigarette, indicating a
                   lack of urgency.
                                Based on the foregoing, we conclude that a rational jury could
                   find, beyond a reasonable doubt, that Cox failed to report the accident to
                   the police forthwith as required under NRS 484E.030(2) (2009).
                   Therefore, there was sufficient evidence to support Cox's conviction of
                   leaving the scene of an accident. 2 Accordingly, we
                                ORDER the judgment of conviction AFFIRMED IN PART
                   AND REVERSED IN PART.




                   D   cz=4-t-et c
                   Douglas
                                              , J.
                                                              Cherry




                   cc:   Hon. Elissa F. Cadish, District Judge
                         Clark County Public Defender
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         2 Because there is sufficient evidence that Cox violated NRS
                   484E.030(2) (2009), we decline to reach Cox's other arguments concerning
                   violations of NRS 484E.030(1) (2009).
SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A   .04°